996 A.2d 447 (2010)
202 N.J. 126
In the Matter of Paul G. BULTMEYER, an Attorney at Law.
Supreme Court of New Jersey.
May 27, 2010.

ORDER
PAUL G. BULTMEYER of UPPER SADDLE RIVER, who was admitted to the bar of this State in 1972, having pleaded guilty in the United States District Court for the District of New Jersey to an information charging him with conspiracy to commit wire fraud, in violation of 18 U.S.C. § 1349, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20-13(b)(1), PAUL G. BULTMEYER is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that PAUL G. BULTMEYER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it further
ORDERED that PAUL G. BULTMEYER comply with Rule 1:20-20 dealing with suspended attorneys.